Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-16-00694-CR

                                        Rene DE LA CERDA,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 227th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2016CR5361
                           Honorable Kevin M. O’Connell, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 19, 2017

ABATED

           On January 18, 2017, the trial court clerk filed a supplemental clerk’s record containing a

certificate of death reflecting that Rene De la Cerda died on December 8, 2016, while in the

custody of the Texas Department of Criminal Justice. The death of an appellant during the

pendency of an appeal deprives this court of jurisdiction. Molitor v. State, 862 S.W.2d 615, 616

(Tex. Crim. App. 1993); Marez v. State, No. 04-05-00651-CR, 2006 WL 118384, at *1 (Tex.

App.—San Antonio Jan. 18, 2006, no pet.) (mem. op., not designated for publication). Under these
                                                                                  04-16-00694-CR


circumstances, the appropriate disposition is the permanent abatement of the appeal. TEX. R. APP.

P. 7.1(a)(2). It is therefore ordered that this appeal is permanently abated.

                                                   PER CURIAM

Do not publish




                                                 -2-